EXHIBIT 10.2

 

Radnor Holdings Corporation

 

Summary of 2005 Bonus Plan for Chief Executive Officer

 

Set forth below is a summary of the 2005 Bonus Plan for the President and Chief
Executive Officer of Radnor Holdings Corporation that was approved by the
Compensation Committee on March 29, 2005, to be effective for fiscal 2005.

 

The CEO has a maximum bonus opportunity of $2.5 million. Fifty percent (50%) of
the bonus opportunity is based on whether the Company achieves defined
objectives for earnings before interest, taxes, depreciation and amortization
(“EBITDA”). The plan establishes quarterly EBITDA targets, with 25% of the bonus
opportunity that is based on the EBITDA target being payable for each quarterly
objective that is achieved.

 

The other 50% of the bonus opportunity is based on the extent to which six
different corporate goals are achieved. The goals relate to improving the
Company’s operations, capital structure, balance sheet and liquidity. The amount
of specific awards for achievement of the corporate goals is within the
discretion of the Compensation Committee and their achievement is also reviewed
on a quarterly basis. The Compensation Committee also retains the discretion to
modify the corporate goals.

 

Notwithstanding the plan requirements, the Compensation Committee retains the
discretion to adjust the amount of any bonus payable under the plan on account
of the EBITDA targets or corporate goals.